                                                             The Honorable Robert S. Lasnik
 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8   LOCKHEED MARTIN CORPORATION
                                                  CASE NO. 2:06-cv-01032-RSL
 9                           Plaintiff,
                                                  ORDER GRANTING JOINT
10               v.                               STIPULATED MOTION FOR ENTRY
                                                  OF CONSENT DECREE
11   UNITED STATES OF AMERICA; UNITED
12   STATES DEPARTMENT OF DEFENSE
     (NAVY AND ARMY), UNITED STATES
13   DEPARTMENT OF HOMELAND SECURITY
     (U.S. COAST GUARD); UNITED STATES
14   GENERAL SERVICES ADMINISTRATION;
     UNITED STATES DEPARTMENT OF THE
15
     INTERIOR (BUREAU OF INDIAN
16   AFFAIRS); UNITED STATES
     DEPARTMENT OF COMMERCE
17   (NATIONAL OCEANIC AND
     ATMOSPHERIC ADMINISTRATION); and
18   UNITED STATES DEPARTMENT OF
     TRANSPORTATION (MARITIME
19
     ADMINISTRATION),
20
                             Defendants.
21

22

23

24

25

26

     ORDER GRANTING JOINT STIPULATED MOTION FOR                      BICK LAW LLP
     ENTRY OF CONSENT DECREE                                   520 NEWPORT CENTER DRIVE, SUITE 750
     CASE NO. 2:06-cv-01032-RSL                                     NEWPORT BEACH, CA 92660
                                                                     Telephone: (949) 432-3501
 1          UPON CONSIDERATION OF THE FOREGOING, the Court hereby finds that this

 2   Consent Decree is fair and reasonable (Dkt # 42, 42-1), both procedurally and substantively,

 3   consistent with applicable law, in good faith, and in the public interest. The Consent Decree is

 4   hereby ENTERED. This Court expressly directs, pursuant to Fed. R. Civ. P. 54 and 58, ENTRY

 5   OF FINAL JUDGMENT in accordance with the terms of this Consent Decree.

 6          IT IS SO ORDERED.

 7          Dated this 1st day of August, 2019

 8

 9                                                        A
                                                          HONORABLE ROBERT S. LASNIK
10                                                        UNITED STATE DISTRICT JUDGE

11   Presented by:
12
     By s/ Alan N. Bick
13     Alan N. Bick (admitted pro hac vice)
       BICK LAW LLP
14     520 Newport Center Drive, Suite 750
       Newport Beach, CA 92660
15     (949) 432-3501
       abick@bicklawllp.com
16
       John W. Phillips, WSBA #12185
17     PHILLPS LAW GROUP PLLC
       315 Fifth Avenue S., Suite 1000
18     Seattle, WA 98104-2682
       (206) 382-6163
19     jphillips@jphillipslaw.com
20     Philip S. McCune, WSBA #21081
       SUMMIT LAW GROUP, PLLC
21     315 Fifth Avenue S., Suite 1000
       Seattle, WA 98104-2682
22     (206) 676-7000
       philm@summitlaw.com
23

24   Attorneys for Plaintiff Lockheed Martin Corporation

25

26

     ORDER GRANTING JOINT STIPULATED MOTION FOR                                 BICK LAW LLP
     ENTRY OF CONSENT DECREE - 1                                          520 NEWPORT CENTER DRIVE, SUITE 750
     CASE NO. 2:06-cv-01032-RSL                                                NEWPORT BEACH, CA 92660
                                                                                Telephone: (949) 432-3501
     JEFFREY BOSSERT CLARK
 1   Assistant Attorney General
 2   Environment and Natura Res. Division

 3   By s/ Mark A. Nitczynski
       Mark A. Nitczynski
 4     United States Department of Justice/ENRD
       Environmental Defense Section
 5     999 18th Street, Suite 370, South Terrace
       Denver, CO 80202
 6     (303) 844-1498

 7   Attorneys for the United States

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING JOINT STIPULATED MOTION FOR          BICK LAW LLP
     ENTRY OF CONSENT DECREE - 2                   520 NEWPORT CENTER DRIVE, SUITE 750
     CASE NO. 2:06-cv-01032-RSL                         NEWPORT BEACH, CA 92660
                                                         Telephone: (949) 432-3501
